Citation Nr: 0532333	
Decision Date: 12/01/05    Archive Date: 12/21/05	

DOCKET NO.  03-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right wrist injury with carpal tunnel 
syndrome, currently evaluated at 30 percent. 

2.  Entitlement to an increased evaluation for residuals of a 
right eye injury, currently evaluated at 10 percent.  

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefits sought on 
appeal.  The veteran, who had active service from August 1980 
to May 1983, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development in this case prior to final appellate 
review.  

With respect to the veteran's claim for an increased 
evaluation for his right wrist injury, an additional VA 
examination is necessary to more clearly delineate the 
complaints and clinical finding associated with this service-
connected disability.  

A rating decision dated in May 1989 granted service 
connection for residuals of a right navicular fracture and 
assigned a noncompensable evaluation.  A rating decision 
dated in July 1993 increased the evaluation for that 
disability from noncompensable to 10 percent.  After testing 
performed in June 1997 disclosed electrodiagnostic findings 
of bilateral carpal tunnel syndrome, (left greater than the 
right), a rating decision dated in September 1997 increased 
the evaluation for the veteran's right wrist disability from 
10 percent to 30 percent, and recharacterized the disability 
as residuals of a right wrist injury with carpal tunnel 
syndrome.  

However, subsequent VA examinations have created some 
confusion as to the most appropriate neurological diagnosis 
associated with the service-connected right wrist disability, 
and whether the disability has caused additional symptoms or 
secondary disorders for which the veteran should receive VA 
benefits.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition; see also  38 C.F.R. § 4.14 (Prohibition of 
"pyramiding," in that the evaluation of the same disability 
under various diagnoses is to be avoided).   

For example, following a VA peripheral nerves examination 
performed in July 2001 the examiner stated that it was 
probably not likely that the veteran's navicular fracture 
caused a right carpal tunnel syndrome.  Following a VA 
peripheral nerves examination performed in August 2002, the 
examiner again questioned the diagnosis of carpal tunnel 
syndrome associated with the right wrist fracture and 
suggested the veteran may have reflex sympathetic dystrophy.  

A VA peripheral nerves examination performed in January 2005 
found that the veteran's current symptomatology may not be 
consistent with carpal tunnel syndrome, but rather was 
consistent with reflex sympathetic dystrophy.  However,  a 
bone scan performed in June 2005 was reported to be negative 
for reflex sympathetic dystrophy.    

Apart from the necessary clarification as to the diagnoses, 
the record does not adequately reflect the severity of the 
service-connected disorder.  The examiner who performed the 
January 2005 VA examination stated that the veteran was 
presently quite disabled from "this condition" as his right 
arm is essentially being rendered nonfunctional, despite the 
fact that strength in the distal right upper extremity was 
described as 4/5 with some give way weakness and pain.  

For these reasons, an additional VA examination of the 
veteran's right wrist is necessary to clearly delineate the 
complaints and clinical findings attributable to his service-
connected right wrist disability and that attributable to 
nonservice-connected disorders.

With respect to the veteran's right eye disability, the Board 
notes that in April 2004 the veteran claimed additional 
disorders that were associated with his service-connected 
right eye disability - Horner's syndrome of the right eye and 
blepharitis with dry eye.  There is presently no competent 
evidence to indicate whether these disorders are part of the 
veteran's presently service-connected disorder.  An 
additional VA examination of the veteran's right eye would be 
helpful.

With respect to the veteran's claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities, the veteran has contended in an April 2004 
statement that he has additional disabilities which should be 
service connected.  In particular, in addition to Horner's 
syndrome of the right eye and blepharitis of the right eye 
with dry eye, the veteran has also requested consideration of 
service connection for arthritis of the right arm, carpal 
tunnel syndrome on the left secondary to his right wrist 
injury, bilateral hearing loss and fungus of the feet.  

Since it is not possible to adjudicate the veteran's claim 
for a total evaluation based on individual unemployability 
due to service-connected disabilities until such time as a 
decision is made on the veteran's claims for additional 
service connection, the Board will defer consideration of the 
veteran's claim for a total evaluation based on individual 
unemployability due to service-connected disabilities.  

For the above reasons, this case is being returned to the RO 
via the Appeals Management Center in Washington, D.C., and 
the veteran will be informed when further action on his part 
is necessary.  Accordingly, this case is REMANDED for the 
following actions:





1.  The veteran should be contacted to 
ascertain whether he has received 
treatment for his right wrist and right 
eye since January 2005.  If the veteran 
responds that he has received pertinent 
treatment, the RO should obtain and 
associate those records with the claims 
file.  

2.  The veteran should be afforded a 
neurological examination of his right 
wrist to ascertain the severity and 
manifestations of disability.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished, and complaints 
and clinical findings should be reported 
in detail.  The claims file, and a copy 
of this remand, must be made available to 
the examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this remand.  

The examiner must review all pertinent 
records ed with the claims file, 
including the reports of VA examinations 
performed in March 2001, August 2002 and 
January 2005, and the June 2005 bone scan 
report, and respond to the question of 
which complaints and clinical findings of 
the right wrist are attributable to the 
veteran's service-connected disability.  
In doing so, the examiner should specify 
whether the veteran has either carpal 
tunnel syndrome, reflex sympathetic 
dystrophy or some other neurological 
disorder associated with his right wrist 
fracture, and provide an estimate of the 
disability resulting from such service-
related diagnoses.  

3.  The veteran should be afforded an 
examination of his right eye to ascertain 
the severity and manifestations of that 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and complaints and clinical 
findings should be reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and a copy of this remand, 
and acknowledge such receipt and review 
in any report generated.  The examiner 
must respond to the inquiry as to whether 
the veteran has any additional disorders 
of the right eye associated with his 
service-connected disability, including 
Horner's syndrome and blepharitis with 
dry eye of the right eye.  

4.  After undertaking any necessary 
development, the RO should adjudicate the 
veteran's additional claims for service 
connection contained in his April 2004 
Statement in Support of Claim.  This 
should include adjudication of claims for 
arthritis of the right arm; Horner's 
syndrome of the right eye; carpal tunnel 
syndrome of the left arm; blepharitis of 
the right eye with dry eye; bilateral 
hearing loss; and fungus of the feet.  
The veteran should be notified of the 
decisions and of his appellate rights.

5.  When the development requested in the 
first four paragraphs has been completed, 
the RO should review the veteran's claims 
for increased evaluations for his right 
wrist and right eye disabilities and his 
claim for total evaluation based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.




	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

